          Case 2:21-cr-00127-MCS Document 12 Filed 07/27/21 Page 1 of 1 Page ID #:28
                                                                                    NTLED
JENNIFER LIESER,ESQ.(State Bar No. 313707)                                 CLERIC,U.S DISTRICT'COUR7


KAPLAN MARINO
                                                                                 07/27/2021                              /
9454 Wilshire Blvd, Ste. 902
Beverly Hills, California 90212                                        CENTRAL DISTRICT OF CAI.IFORMA
                                                                           BY:      KL       DEPUTY



                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA


 United States of America                                         CASE NUMBER

                                                                                                   21-CT'-0~12~
                                                  PLAINTIFF
                              v.
Douglas Chrismas
                                                                  DESIGNATION AND APPEARANCE OF COUNSEL
                                             DEFENDANT(S).


                                            DESIGNATION OF COUNSEL

         I,the undersigned defendant in the above-numbered case, hereby designate and appoint
7ennifer Lieser                                                                ,Esquire, as my attorney to appear for
me throughout all proceedings in this case.


7.27.21                                                   T~cu.~.a,~ ~Lx.c~lxu.~,.A~a~, a~u~a~~arL
Date                                                      Defen    nt's Signature

                                                          Los Angeles, CA
                                                          Ciry and State




                                             APPEARANCE OF COUNSEL

        I Jennifer Lieser                                                                     Attorney at law duly admitted to
practice before the United States District Court for the Central District of California, hereby consent to my designation and
appointment as counsel for the above-named defendant. The Clerk is therefore requested to enter my appearance as
defendant's counsel.

          Receipt is hereby acknowledged of a copy ofthe Indictment or Information in this case.


Date                                                      A   rney's        ature

313707                                                    9454 Wilshire Blvd., Ste. 902
California State Bar Number                               Street Address

                                                           Beverly Hills, CA 90212
                                                          Ciry, State, Zip Code

                                                           310-557-0007                                 310-861-1776
                                                          Telephone Number                              Far Number

                                                           lieser(a~kaplanmarino.com
                                                          E-mail Address




CR-14(01/07)                             DESIGNATION AND APPEARANCE OF COUNSEL
